Title: James Madison to John Myers, 7 May 1827
From: Madison, James
To: Myers, John


                        
                            
                                
                            
                            
                                
                                    
                                
                                May. 7. 1827
                            
                        
                        J. M presents his respects to Mr Myers, and encloses a few lines as requested, to the Secy. of the Treasury.
                        
                            
                                
                            
                        
                    